DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s Reply to Pre-Interview First Office Action of 29 March 2022. Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17-19 are pending and have been considered as follows. 
Response to Arguments
Applicant’s arguments with respect to rejections of claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 under 35 USC §101 have been fully considered and are not persuasive. Specifically, applicant argues claims 1-20 are directed towards autonomous vehicle control, and therefore clearly fall within patent eligible subject matter. 
	The Examiner’s response: The examiner has carefully considered applicant’s arguments and respectfully disagrees. While claims include determining and identifying information in relation to autonomous vehicles, the claims are not actually directed to the control of the autonomous vehicle using this information.  The claim limitations encompass gathering information from autonomous vehicles, and deciding a function score of and driving difficult score of a route segment based on the gathered information from autonomous vehicles.  A person, either mentally or using pen and paper, can easily make such determinations and identifications when given the gathered information.  Moreover, the claims recite alerting a user of the second autonomous vehicle that the planned route includes an untravellable segment in response to the functional score of the second autonomous vehicle being less than the driving difficulty score.  Contrary to applicant’s assertion, this is not actually controlling the second autonomous vehicle.  Instead, alerting a user is equivalent to either transmitting information or displaying information based on the determination.  The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Thus, the claim language does not direct to autonomous vehicle control.   As such, the rejection of claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 is maintained herein. 

Applicant’s amendments/arguments with respect to claim(s) 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 under 35 U.S. 103. have been fully considered but are persuasive. The rejection of claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 under 35 U.S.C. 103 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is process, one of the statutory categories.
Step 2A Prong One Analysis: 
 	Claim 1 recites the limitations of “determining a traveled route of a first autonomous vehicle”; “identifying an area of the traveled route of the first autonomous vehicle that includes a communication outage”; “determining a driving difficulty score of one or more segments of the traveled route of the first autonomous vehicle within the area”; “determining a location of the first autonomous vehicle within a segment of the one or more segments of the traveled route based at least in part on the driving difficulty score of the segment” “determining a functional score for a second autonomous vehicle, wherein the functional score corresponds to one or more sensors of the second autonomous vehicle”;  “identifying a planned route of the second autonomous vehicle traversing the segment of the traveled route of the first autonomous vehicle”. 
These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at a traveled route of a first autonomous vehicle, observing a portion of the route that includes a communication outage, calculating a driving difficultly score for the segments, calculating a functional score of a second autonomous vehicle based on the sensors on the second autonomous vehicle, observing a planned route for the second autonomous vehicle, and comparing the functional score of the second autonomous vehicle to the driving difficulty score for the route. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, if given the appropriate data from the first and second autonomous vehicles, a person could look at a traveled route of a first autonomous vehicle, observe a portion of the route that includes a communication outage, calculate a driving difficultly score for the segments, calculate a functional score of a second autonomous vehicle based on the sensors on the second autonomous vehicle, observe a planned route for the second autonomous vehicle, and compare the functional score of the second autonomous vehicle to the driving difficulty score for the route, either mentally or using a pen and paper. The mere nominal recitation that the various steps are being executed by one or more processors does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of “in response to the functional score of the second autonomous vehicle being less than the driving difficulty score, alerting, by one or more processors, a user of the second autonomous vehicle that the planned route includes an untravellable segment”.  This limitation is equivalent to transmitting and displaying the results of the comparison of the functional score of the second autonomous vehicle to the driving difficulty score.  This limitation is recited at a high level of generality (i.e., as a nominal action (alerting) being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra solution activity.  Claim 1 further recites the additional “by one or more processors”.  The one or more processors” is an additional element that amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). In addition, “by one or more processors” is recited at a high level of generality and merely automates the identifying and determining steps. Processors are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the determining steps and the identifying steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Still further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one equivalent to alerting a user based on the results of the determination) is a well understood, routine, and conventional function.
Independent claims 8 and 15 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitations of claim 8 include a tangible computer-readable medium and program instructions stored on the one or more computer readable storage media. The additional limitations of claim 15 include a computer processor, a tangible computer-readable medium, and program instructions stored on the one or more computer readable storage media. All these limitations of claims 8 and 15 merely describe how to generally "apply" the otherwise mental judgments in a generic or general-purpose computing environment. 
Still further, the additional limitation is claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
		Dependent claims 3-5, 7, 10-12, 14, and 17-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5, the addition limitations of “identifying, by one or more processors, a set of conditions of a road environment of the one or more segments based on sensor data of a plurality of autonomous vehicles traversing the area; and determining, by one or more processors, a driving difficulty score for each of the one or more segments based on the set of conditions of the road environment” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1, 3-5, 7, 8, 10-12, 14, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666